Rhodes, C. J.,
delivered the opinion of the Court:
The Statute of March 28, 1868 (Statutes 1867-8, p. 461), provides that “every person who shall feloniously steal, take and carry away * * "" any horse, mare, gelding, etc., * * * the property of another, shall be deemed guilty of grand larceny.” The element of value does not enter into the definition of the offense. It is competent to the Legislature to declare, that the larceny of specific property designated, shall be deemed grand larceny, -without regard to the value of the property; and this was the purpose of that statute. The indictment was found under that statute, and in describing the horse alleged to have been stolen, its value is not stated. The indictment describes the offense with which the defendant is charged, substantially in the language of the statute; and the authorities cited by the Attorney *407General show that it is the well settled doctrine of this Court, that in such case, the indictment is sufficient.
Judgment reversed and cause remanded, with directions to overrule the demurrer.